--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24
 
ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT (hereinafter called this "Agreement"), dated as of July
8, 2011 by and between Fialkow Properties, LLC, a Georgia limited liability
company ("Purchaser") and MedCareers Group, Inc. ("Seller"), a Nevada
corporation, (“Seller”).


RECITALS


A.  Seller owns and operates Nurses Lounge, Inc. which the controlling
shareholder and sole director shall be the sole focus of Seller.
B.  Seller owns a website known as www.workabroad.com.
C.  Seller desires to sell and Purchaser desires to purchase www.workabroad.com,
all in the manner and subject to the terms and conditions set forth in this
Agreement.


Now, therefore, in consideration of the premises and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:


ARTICLE ONE - SALE AND PURCHASE; CLOSING


Section 2.1 Sale and Purchase.  Subject to the terms and conditions contained in
this Agreement, on the Closing Date, Seller shall sell, transfer, assign,
convey, and deliver to Purchaser, all right, title and interest of Seller in and
to www.workabroad.com and the business operated in connection therewith, free
and clear of all mortgages, assessments, encumbrances, obligations, liabilities,
security interests, and liens of any kind except for the lien and conditions set
forth in that certain Asset Purchase Agreement dated August 10, 2010 by and
between Seller as the purchaser and Steve Elisberg, a copy of which has been
filed with the Securities Exchange Commission in an 8k as Exhibit 10-1 on August
11, 2010 (the “Original Contract”).  Purchaser shall not assume or be liable for
any liability, obligation or commitment relating to or arising out of
www.workabroad.com except to the extent the Original Contract is deemed a
liability.
Section 2.2 Purchase Price.  The “Purchase Price” to be paid by Purchaser for
the Acquired Assets shall be One Thousand Dollars ($1,000.00) paid in cash at
Closing, per Seller’s direction plus Purchaser shall take www.workabroad.com
subject to the debt represented by the Original Contract.
Section 2.3   The Closing.  The closing (the "Closing") shall take place upon
execution of this Agreement.
Section 2.4   Closing Deliveries by Seller.  At the Closing, Seller shall
deliver or cause to be delivered to Purchaser:  (a) an assignment of all of
Seller’s rights in and to the Original Contract and all other rights associated
with www.workabroad.com.
Section 2.5   Closing Deliveries by Purchaser.  At the Closing, Purchaser shall
deliver to Seller the Purchase Price.


ARTICLE III - SELLER' REPRESENTATIONS AND WARRANTIES


Seller hereby represents and warrants to Purchaser that:


Section 3.1   Organization; Good Standing; Qualification
Seller is a corporation duly organized, validly existing and in good standing
under the laws of Nevada and has all requisite corporate power and authority to
own and operate its properties

 
1

--------------------------------------------------------------------------------

 

and assets and to carry on its business as presently conducted and are qualified
to do business and is in good standing as foreign corporations in each
jurisdiction where the ownership or operation of its properties or conduct of
their business requires such qualification, except where the failure to be so
qualified or in good standing, when taken together with all other such failures,
does not and could not reasonably be expected to have a material adverse effect
on Seller.
Section 3.2   Corporate Authority; Approval
Seller has all requisite corporate power and authority and have taken all
corporate action necessary, in order to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions completed
hereby.  This Agreement is a valid and binding agreement of Seller enforceable
against it in accordance with its terms.
Section 3.3   Title to Assets; Adequacy of Assets
Subject to the Original Contract, Seller has good and valid title to
www.workabroad.com, free and clear of any liens of any kind.
Section 3.4   No Breach.  The execution, delivery and performance of this
Agreement by Seller does not, and the consummation by Seller of the transactions
contemplated by this Agreement and the performance of their other obligations
hereunder will not, constitute or result in: a breach or violation of, or a
default under, the certificate of incorporation or by-laws of any Seller; or to
the Knowledge of Seller, a breach of or violation of  any agreement, law,
permit, or license binding upon Seller.
Section 3.5   Brokers And Finders  Neither Seller nor any of its officers,
directors or employees have employed any broker or finder or incurred any
liability for any brokerage fees or commissions or finders' fees in connection
with the transactions contemplated in this Agreement.


ARTICLE FOUR - PURCHASER'S REPRESENTATIONS AND WARRANTIES
 
Purchaser represents and warrants to Seller as follows:
Section 4.1   Organization; Good Standing; Qualification  Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Georgia and has all requisite corporate, power and
authority to execute and consummate the transactions contemplated by this
Agreement.
Section 4.2   Brokers And Finders Neither Purchaser nor any of its officers,
directors or employees have employed any broker or finder or incurred any
liability for any brokerage fees or commissions or finders' fees in connection
with the transactions contemplated in this Agreement.
 
ARTICLE FIVE - MISCELLANEOUS AND GENERAL


Section 5.1  Survival.  The representations and warranties set forth in this
Agreement shall terminate upon Closing.
Section 5.2  Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
Section 5.3 Governing Law and Venue.  This Agreement shall be governed by
Georgia law and any action brought to enforce the terms of this Agreement shall
be brought in Fulton County Georgia.
Section 5.4 Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, or by
overnight courier:

 
2

--------------------------------------------------------------------------------

 



If to Purchaser:
 
FIALKOW PROPERTIES, LLC
   
400 Perimeter Center Terrace, Suite 900
   
Sandy Springs, Georgia  30346
     
If to Seller:
 
c/o Nurses Lounges, Inc.
   
758 E Bethel School Rd
   
Coppell, TX 75019



or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


Section 5.5 Entire Agreement; No Other Representations.  This Agreement
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, indemnities, representations and warranties both written and
oral, among the parties, with respect to the subject matter hereof.
Section 5.6 No Third Party Beneficiaries.  This Agreement is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.
Section 5.7 Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof.
Section 5.8 Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  No assignment of this Agreement or of any rights or
obligations hereunder may be made by either Seller or Purchaser (by operation of
law or otherwise) without the prior written consent of the other parties hereto
and any attempted assignment without the required consents shall be void;
provided, however, that Purchaser may assign this Agreement and any or all
rights or obligations hereunder (including, without limitation, Purchaser's
rights to purchase the Acquired Assets) to any person or entity owned or
controlled by it without any consent of Seller.  Upon any such permitted
assignment, the references in this Agreement to Purchaser shall also apply to
any such assignee unless the context otherwise requires.


In Witness Whereof, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.


Purchaser:
 
Seller:
     
FIALKOW PROPERTIES, LLC
 
MedCAREERS GROUP, INC.
     
By:_________________________________
 
By:__/s/ Timothy Armes______________________
Name: ______________________________
 
Name:__Timothy Armes____________________
Title: _______________________________
 
Title:____CEO___________________


 
3

--------------------------------------------------------------------------------

 

ASSIGNMENT OF ASSET PURCHASE AGREEMENT


THIS ASSIGNMENT OF ASSET PURCHASE AGREEMENT (hereinafter called this
"Assignment"), is effective as of July 8, 2011 by and between Fialkow
Properties, LLC, a Georgia limited liability company ("Assignee") and MedCareers
Group, Inc.. ("Assignor"), a Nevada corporation, (“Seller”).


Assignor hereby transfers to Assignee, all of Assignor’s right title and
interest in and to the URL www.workabroad.com, any operations connected to
www.workabroad.com, and that certain Asset Purchase Agreement (“Purchase
Agreement”) dated August 10, 2010 by and between Assignor as the purchaser and
Steve Elisberg, a copy of which is attached hereto and which has been filed with
the Securities Exchange Commission in an 8k as Exhibit 10-1 on August 11, 2010.


Assignee hereby accepts said assignment and hereby assumes the obligations under
the Purchase Agreement as of July 8, 2011.




IN WITNESS WHEREOF, the parties have executed this Assignment to be effective as
of July 8, 2011.




MedCAREERS GROUP, INC.
 
Fialkow Properties, LLC
                 
By:
_/s/ Timothy Armes_______________________
 
By:
_____________________
 
CEO
   
Manager


 
4

--------------------------------------------------------------------------------

 

UNANIMOUS WRITTEN CONSENT OF DIRECTORS OF MEDCAREERS GROUP, INC.
IN LIEU OF MEETING OF THE BOARD OF DIRECTORS




Pursuant to the Authority granted to directors to take action by unanimous
consent without a meeting pursuant to the articles of organization of MEDCAREERS
GROUP, INC., a Nevada corporation, the Board of Directors (‘Directors”) of
MEDCAREERS GROUP, INC. (the “Company”), do hereby consent to, adopt, ratify,
confirm and approve, as of  the date indicated below, the following recitals and
resolutions, as evidenced by their signature hereunder:


RECITALS:


WHEREAS, the sole Director believes it is in the best interest of the Company to
focus the Company’s activities on its wholly owned subsidiary Nurses Lounge,
Inc.;


WHEREAS, the sole director believes it is in the best interest of the Company to
enter into that certain Sale Agreement pursuant to which the Company transfers
its interest in workabroad.com and relieves itself of the payment obligations
under its agreement with the seller of workabroad.com, which relate back to July
2011; and




NOW, THEREFORE, BE IT RESOLVED, that each of the Company enter into that certain
agreement with Fialkow Properties as purchaser of: the workabroad.com URL and
the purchase agreement currently binding upon the Company, so that the Company
may focus all of its efforts on the Nurses Lounge business.




INWITNESS WHEREOF, The undersigned have set forth their hands in his capacity as
of this _________ day of August 2011.






By:
_/s/ Timothy Armes________________________
 
Timothy Armes
 
Sole Director

 
 
 5

--------------------------------------------------------------------------------